Exhibit 10.4

 

EXECUTION COPY

 

 

 

 

NORDEA BANK FINLAND PLC

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

1211 Avenue of the Americas

Kungsträdgårdsgatan 8

New York, NY 10036

SE-106 40 Stockholm

USA

Sweden

 

April 12, 2016

 

Baltic Trading Limited

c/o Genco Shipping & Trading Limited

299 Park Avenue, 20th Floor

New York, NY 10171

Attention: John C. Wobensmith

 

Re:            Extension of Cure Period 

 

To whom it may concern:

 

We refer to that certain Senior Secured Credit Agreement, dated as of December
31, 2014, entered into by and among (1) BALTIC TRADING LIMITED, a company
incorporated under the laws of the Republic of the Marshall Islands (the
“Borrower”), (2) GENCO SHIPPING & TRADING LIMITED, a company incorporated under
the laws of the Republic of the Marshall Islands (“Genco”), (3) the Lenders
party hereto from time to time (the “Lenders”) and (4) NORDEA BANK FINLAND PLC,
NEW YORK BRANCH (“Nordea”), as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Security Agent under the Security Documents (in
such capacity, the “Security Agent”) (as amended, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”).  All terms not
defined herein shall have the meaning given thereto in the Credit Agreement.

 

The Compliance Certificate delivered by the Borrower on March 15, 2016 in
respect of the financial period ended on December 31, 2015 showed a shortfall in
respect of the collateral maintenance ratio requirement under Section 8.07(d) of
the Credit Agreement, which shortfall, if uncured, shall result in an Event of
Default as of May 14, 2016 pursuant to Section 9.03 of the Credit Agreement (the
“December 2015 Collateral Maintenance Shortfall”).

 

Subject to the terms and conditions set forth in this letter agreement, the
Lenders hereby agree that solely with respect to the December 2015 Collateral
Maintenance Shortfall, the Lenders extend the cure period provided in Section
8.07(d) of the Credit Agreement to May 31, 2016; provided, that until such date,
neither Genco nor any Subsidiary of Genco shall be permitted to make a payment,
repayment or prepayment of any principal of a loan to any of its lenders or
other creditors (other than any indebtedness owed to the lenders as and when
they fall due under the credit facility involving the vessel Baltic Hornet or
the credit facility involving the vessel Baltic Wasp and other than any
inter-company indebtedness by and among Genco and its Subsidiaries in the
ordinary course of business) or create any security or give any guarantee or
other commitment or credit support (or procures or allows any of its Affiliates
to do so) in favor of any lender or other creditor of any of Genco and its
Subsidiaries (other than cross collateralization of facilities to the same
lender for security maintenance purposes); provided,  further, that any breach
of the requirement set forth in the foregoing proviso shall terminate the
extension of the cure period granted in this paragraph.







--------------------------------------------------------------------------------

 



 

This letter agreement shall be effective only to the extent specifically set
forth herein and shall not (a) be construed as a waiver of any payments required
to be made pursuant to the Credit Agreement (including, but not limited to,
payments of any principal, interest and fees) or a waiver of any breach or
default other than as specifically waived or modified herein, (b) affect the
right of the Lenders to demand compliance by the Obligors with all terms and
conditions of the Credit Agreement, except as specifically modified or waived by
this letter agreement, (c) be deemed a waiver of any transaction or future
action on the part of the Obligors requiring the Lenders’ or the Required
Lenders’ consent or approval under the Credit Agreement (except as contemplated
by this letter agreement), or (d) except as waived or modified hereby, be deemed
or construed to be a waiver or release of, or a limitation upon, the
Administrative Agent’s, the Security Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Credit Document,
whether arising as a consequence of any Event of Default which may now exist or
otherwise, all such rights and remedies hereby being expressly reserved.

 

This letter agreement shall only be deemed effective when the Administrative
Agent shall have received a copy of this letter agreement duly executed by each
of the Obligors, the Lenders and the Administrative Agent.

 

Each of the Obligors hereby represents and warrants that after giving effect to
this Agreement, (i) the representations and warranties of the Obligors set forth
in the Credit Agreement and in each other Credit Document are true and correct
in all material respects on and as of the date hereof to the same extent as
though made on and as of such date except to the extent such representations and
warranties specifically relate to an earlier date and (ii) no event has occurred
and is continuing which constitutes a Default (other than the December 2015
Collateral Maintenance Shortfall) or Event of Default.

 

Each of the Obligors (a) affirms all of its obligations under the Credit
Documents as modified hereby and (b) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Credit Documents except
as expressly set forth herein.

 

This letter agreement (a) shall be governed by and shall be construed and
enforced in accordance with, the laws of the State of New York and (b) may be
executed in any number of counterparts, and telecopied signatures (or signatures
delivered via electronic mail or “pdf”) each of which shall be enforceable as an
original.

 

This letter agreement is a Credit Document.

 

[Signature Pages Follow]

 



2

--------------------------------------------------------------------------------

 



 

Very truly yours,

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Erik Havnvik

 

Name:

Eric Havnvik

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Martin Lunder

 

Name:

Martin Lunder

 

Title:

Senior Vice President

 

 

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),

 

as Lender

 

 

 

 

 

By:

/s/Arne Juell-Skielse

 

Name:

Arne Juell-Skielse

 

Title:

 

 

 

 

 

 

 

 

By:

/s/Magnus Arve

 

Name:

Magnus Arve

 

Title:

 

 

 





[Signature Page to Letter Agreement regarding Extension of Cure Period]

--------------------------------------------------------------------------------

 



 

Accepted and Agreed:

 

 

 

 

Genco Shipping & Trading Limited

 

 

 

 

 

By:

/s/ Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

Chief Financial Officer

 

 

 

 

 

BALTIC TRADING LIMITED

 

 

 

 

 

By:

/s/ Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

Chief Financial Officer

 

 

 

BALTIC BEAR LIMITED

 

BALTIC COUGAR LIMITED

 

BALTIC JAGUAR LIMITED

 

BALTIC LEOPARD LIMITED

 

BALTIC PANTHER LIMITED

 

BALTIC WOLF LIMITED

 

BALTIC BREEZE LIMITED

 

BALTIC COVE LIMITED

 

BALTIC WIND LIMITED

 

BALTIC MANTIS LIMITED

 

BALTIC SCORPION LIMITED

 

GENCO PIONEER LIMITED

 

GENCO PROGRESS LIMITED

 

GENCO LEADER LIMITED

 

GENCO WISDOM LIMITED

 

 

 

 

 

By:

/s/ Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

Chief Financial Officer

 

 

[Signature Page to Letter Agreement regarding Extension of Cure Period]

--------------------------------------------------------------------------------